Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, 10 and 18, the prior art, either alone or in combination, fails to disclose the limitation “determining, by the one or more processors, based on the data associated with the notification, available channels within the coverage area of the antenna; and generating, by the one or more processors, a map based on the data associated with the notification, wherein the map indicates the available channels within the coverage area of the antenna”. 

The closest prior art, Sen et al (US 2010/0091818), disclose evaluating channels received by wireless receiver for interference and to identify channels subject to interference as being unavailable for use by the wireless communication device. In addition, Sen discloses updating the channel map configuration based on channel assessment. However, Sen doesn’t disclose the limitation as recited above. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMING LIU/Primary Examiner, Art Unit 2411